Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment of 1 December 2020, in which claims 1, 6, 8, 10, 12, 13, 15, 17 have been amended, claims 7, 18-23 have been cancelled, and new claims 31-33 have been added, is acknowledged.
Claims 1-6, 8-17, 24-33 are pending in the instant application.
Claims 1-6, 8-17, 24-33 are subject of a restriction requirement.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6, 8-17, drawn to a method of preparing (-)-cocaine or a pharmaceutically acceptable salt thereof comprising exposing (+)-2-carbomethoxy-3-tropinone (2-CMT) bitartrate to continuously supplied sodium mercury amalgam (Na-Hg) and sulfuric acid in an aqueous solution, classified in CPC class C07D 451/02.
II.	Claim 31, drawn (-)-cocaine hydrochloride prepared by the method of claim 1, comprising not more than 0.05% ethyl cocaine, and not more than 1% total impurities by HPLC area%; and claims 32-33 drawn to a pharmaceutical composition comprising (-)-cocaine hydrochloride prepared by the method of claim 1 and a pharmaceutically acceptable carrier, wherein the (-)-cocaine hydrochloride comprises not more than 0.05% ethyl cocaine, and not more than , classified in CPC class C07D 451/02, A61K9/0043, A61K9/08.
III.	Claims 24-25, drawn to isolated (-)-cocaine hydrochloride having not more than 0.15% ethyl cocaine, classified in CPC class C07D 451/02.
IV.	Claims 26-30, drawn to a method for introduction of local anesthesia in a human subject in need thereof comprising administering a pharmaceutical composition comprising an effective amount of (-)-cocaine hydrochloride having not more than 0.15% ethyl cocaine, and a pharmaceutically acceptable carrier, classified in CPC class A61K 31/46, A61P23/02.
The inventions are distinct, each from the other because of the following reasons:
Invention III and invention IV may be related respectively as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of the invention IV can be practiced with another different product: any agent known to introduce local anesthesia in a human subject.
Further, inventions I and each of inventions II, III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case (-) cocaine can be made by another process.



The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claim should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

No telephone call was made due to the complexity of the election/restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/IRINA NEAGU/Primary Examiner, Art Unit 1627